ORDER

Jennifer L. Barno appeals a district court grant of summary judgment for defendants Hoffman and Lee in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Barno filed her complaint in the district court alleging that the two named defendant Portage County deputy sheriffs arrested her without probable cause. Barno named these defendants and an unnamed deputy sheriff in their individual and official capacities, and sought compensatory and punitive damages. After the named defendants filed an answer, the parties consented to trial of the case before the magistrate judge. Subsequently, plaintiff filed an amended complaint, and the parties filed cross-motions for summary judgment and responses in opposition. The magistrate judge struck plaintiffs complaint with respect to the unnamed defendant and granted defendants’ motion for summary judgment. Barno filed a timely notice of appeal.
On appeal, Barno reiterates her claim that the named defendants arrested her without probable cause. Upon de novo review, see Brooks v. Am. Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated by the magistrate judge in his memorandum opinion dated March 18, 2003. Defendants plainly had probable cause to arrest plaintiff under the facts and circumstances within their knowledge. See Thacker v. City of Columbus, 328 F.3d 244, 255 (6th Cir.2003). Accordingly, the magistrate judge properly granted summary judgment for the named defendants.
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.